ALLOWANCE
Response to Amendment
The applicant’s amendment filed 10/19/2021 has been entered.

Reasons for Allowance
Claim(s) 1-10, 13, 14-16, and 18-20 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a vehicular lighting system, comprising a battery configured to provide a first voltage to the vehicular lighting system, and a light fixture contained within a single enclosure, the single enclosure being mounted to the vehicle, the light fixture including, a plurality of lighting arrays each having a forward voltage, a power converter coupled to the battery and to the plurality of lighting arrays and configured to provide a current signal and a second voltage substantially equal to the forward voltage, and a plurality of current controllers coupled to the plurality of lighting arrays and configured to control a conductivity state of the plurality of lighting arrays during a plurality of time slots, respectively, in response to a plurality of control signals, wherein the plurality of control signals are activated from within an interior of the vehicle and wherein the plurality of time slots are mutually exclusive within a time period as specifically called for the claimed combinations.
The closest prior art, Fukayama (US 2015/0042225 A1), does not include a plurality of current controllers coupled to the plurality of lighting arrays and configured to control a conductivity state of the plurality of lighting arrays during a plurality of time slots and wherein the plurality of time slots are mutually exclusive within a time period as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Fukayama reference in the manner required by the claims. 
To clarify the allowance, Fukayama largely teaches this structural and connection elements taught by the claim, mainly, a lamp housing having a plurality of arrays, with required forward voltages, power source, etc. Fukayama fails to that the plurality of lighting arrays are controlled in mutually exclusive time slots, and there is no motivation to modify Fukayama to do so—while there would be no burden in doing such a modification, the Examiner possess no strong motivation to incorporate a time delay system into the plurality of lighting arrays as claimed in totality. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875